Citation Nr: 1207319	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-25 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right shoulder. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of the appeal, jurisdiction of the appeal was transferred to the Louisville RO.  In September 2006, the Veteran presented testimony before the Board.  The transcript has been associated with the claims folder.  

In December 2006, the Board remanded the claims for further development and adjudication.  While the case was in Remand status, in a May 2007 rating decision, the RO assigned separate 10 percent ratings for a surgical scar and instability of the left knee.  They were made effective from March 29, 2007.  The additional ratings then became part of the appeal and his claims remained in controversy.  38 C.F.R. §§ 4.7, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004): AB v. Brown, 6 Vet. App. 35 (1993).  

Subsequently, the Board denied the Veteran's claims for ratings in excess of 10 percent for degenerative arthritis of the right shoulder and DJD of the left knee in August 2007.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in June 2009 vacating the Board's decision and remanding the case.  Judgment was entered in July 2009.   The August 2007 Board decision also denied a separate rating for instability of the left knee prior to March 29, 2007, and a rating in excess of 10 percent for instability of the left knee from March 29, 2007.  The Board found that while a rating in excess of 10 percent was not warranted for the surgical scar on the left knee, the Board did grant the rating back to December 1, 2002.  The Veteran did not appeal these issues to the Court and they are no longer in appellate status.  The sole issues that remain are listed on the cover page of the instant decision.

In February 2010, the Board remanded the claims for further development and adjudication consistent with the instructions set forth in the Memorandum Decision.  The matters have been returned to the Board and are now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  Throughout the appeal period, the service-connected DJD of the left knee (to include additional functional loss due to pain, weakness, incoordination and fatigue) has not limited flexion to 60 degrees, nor has it limited extension to 10 degrees.  

3.  Throughout the appeal period, the service-connected degenerative arthritis of the right shoulder has not been productive of limitation of motion of the arm at the shoulder level (to include as a result of additional functional loss due to pain, weakness, incoordination and fatigue), favorable ankylosis of the scapulohumeral articulation, nonunion of the clavicle or scapula, or malunion of the humerus with moderate deformity. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the service-connected DJD of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2011).  

2.  The criteria for an initial evaluation in excess of 10 percent for the service-connected degenerative arthritis of right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5010, 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claims arise from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, the record shows that in a January 2007 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal (increased ratings).  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In the present appeal, the Veteran was provided notice pursuant to the Dingess decision in March 2006 and January 2007.   

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes
service treatment records, post-service VA records (contained on the Virtual VA system), reports of VA examination, and the transcript from the September 2006 Board hearing.  The Veteran was afforded another VA examination in April 2011 pursuant to the Board's February 2010 remand, and the Board finds that the examination is fully adequate and was in compliance with the remand directives.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Board notes that among other reasons, the claims were remanded in December 2006 to obtain private treatment records of the Veteran.  The RO sent the Veteran a letter in January 2007 requesting that he identify the correct name and address for the private providers and that he complete the appropriate consent forms.  The Veteran did not provide the requested information.  The Court has held that the duty to assist is by no means a one-way street, and a veteran's obligation to provide certain facts, in this case by submission of consent forms, is not an impossible or onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  No further action is necessary.  38 C.F.R. § 3.159.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of the issues considered on the merits in this decision.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



A.  DJD of the Left Knee

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The Veteran appealed the decision that assigned the initial 10 percent rating for DJD of the left knee and the Board will now consider whether a higher evaluation is warranted for the knee disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).  As noted in the Introduction, the RO awarded a separate 10 percent rating for instability of the left knee effective from March 29, 2007.  See May 2007 rating decision.  In August 2007, the Board denied a separate rating for instability prior to March 29, 2007, and a rating in excess of 10 percent for instability from March 29, 2007.  The Veteran did not appeal this decision and as such, the instant decision only considers whether a higher initial rating is warranted for DJD of the left knee.
    
The Veteran's service connected left knee has been assigned a 10 percent rating under Diagnostic Code 5010 for arthritis, effective from December 2002.  In order to afford the Veteran the broadest scope of review, and to ensure that the knee is evaluated properly, the Board shall consider the service-connected symptomatology involving the knee under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the left knee disability does not warrant an initial rating in excess of the currently assigned 10 percent for arthritis or any separate ratings for limitation of extension or flexion under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7. 

In rating the Veteran's knee disability, the Board notes that there is radiographic evidence of arthritis of the knee.  Under Diagnostic Codes 5003 and 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  Here, review of the evidence shows that flexion has been at worse limited to 105 degrees upon VA examination in April 2011.  This does not meet the criteria established for a compensable rating under Diagnostic Code 5260.  
Even when considering that pain became a major limiting factor after three repetitions of movement, flexion was only limited to 90 degrees, which also does not meet the criteria for a compensable rating.  

The Board notes upon VA examination in 2007, flexion was limited to 124 degrees with no change following repetitive use.  During VA examination in April 2004, flexion was limited to 115 degrees with no change following repetitive use.   Range of motion was normal upon VA examination in 2002.  Virtual VA outpatient records show that flexion was limited to 120 degrees in December 2007, but between 2009 and 2010 it was full. 

Extension has been repeatedly full upon VA examinations from 2002 to 2011 and in Virtual VA outpatient records, which does not meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Thus, the criteria do not provide for an initial rating in excess of 10 percent as the limitation of motion is noncompensable under the criteria for rating flexion and extension.  As noted above, when limitation of motion of the knee is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  

Additional separate ratings are also not warranted for limited flexion or extension as neither meets the criteria for a compensable rating.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

The Board has noted the Veteran's complaints of pain, in both statements and testimony before the Board, experienced in his knee and thus, considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, even with painful motion, upon VA examination in 2004, the Veteran was still able to flex his knee to 115 degrees, when pain began.  The examiner noted that the left joint range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  

Upon VA examination in 2007, even with painful motion the Veteran was still able to flex his knee to 124 degrees.  Following three repetitions, the Veteran had no increase in pain, fatigue, weakness, lack of endurance, or incoordination.  There was also no additional limitation of motion with repetition.  Upon VA examination in 2011, there was pain with movement, but the Veteran was able to flex to 105 degrees.  Following three repetitions, flexion was limited by pain, but flexion was still possible to 90 degrees.  The Board notes that the examiner's report in this regard expressly shows the degree of additional limitation due to pain after repetitions as discussed in the Court's memorandum decision.

The complaints of painful motion are clearly accounted for in the current 10 percent rating as the Veteran's limitation of flexion and extension  does not even meet the criteria for even a compensable rating under Diagnostic Codes 5260 or 5261.  Id.  However, a 10 percent rating is warranted since there is some objectively demonstrated loss of motion, although otherwise noncompensable under limitation of motion Diagnostic Codes. 

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of the knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

As such, based on its review of the medical evidence, the Board finds that an initial rating in excess of 10 percent is not warranted for DJD of the left knee under Diagnostic Code 5010.  Separate ratings are also not warranted for limitation of flexion or extension under Diagnostic Codes 5260 or 5261.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

"Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

B. Degenerative Arthritis of the Right Shoulder 

The Veteran's service-connected right shoulder has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5010, traumatic arthritis will be rated as degenerative arthritis based on limitation of motion for the affected parts.  38 C.F.R. § 4.71a.  A 10 percent rating is assigned for painful or limited motion of a major joint or group of joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  A 20 percent rating is assigned under the rating criteria for the shoulder and arm for limitation of motion of the arm at the shoulder level (major or minor), favorable ankylosis of the scapulohumeral articulation (minor), malunion of or recurrent dislocation of the humerus (major or minor), or nonunion or dislocation of the clavicle or scapula (major or minor).  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the currently assigned 10 percent rating for the Veteran's right shoulder is appropriate and no higher ratings are warranted at this time.  38 C.F.R. § 4.7.  

In this regard, upon VA examination in July 2002, the Veteran's right shoulder abducted from zero to 180 degrees with pain.  During VA examination in April 2004, the Veteran was able to flex his shoulder to 135 degrees, when pain occurred.  He abducted the shoulder fully to 180 degrees.  External rotation and internal rotation were also both full to 90 degrees.  Range of motion was limited by pain and weakness.  But there was no evidence of fatigue, lack of endurance or incoordination.

Upon VA examination in March 2007, the Veteran had forward flexion to 160 degrees, abduction to 162 degrees, and external rotation to 12 degrees, with pain throughout range of motion.  Internal rotation was full to 90 degrees and extension was to 30 degrees with no pain on either motion.  Following repetitive testing, the Veteran had increased pain with forward flexion and abduction only.  There was no fatigue, weakness, lack of endurance or incoordination in any range of motion.  There was additional limitation of motion with repetitive: forward flexion decreased to 150 degrees and abduction decreased to 142 degrees.  X-rays showed degenerative changes.     

Virtual VA outpatient treatment records showed range of motion to only be mildly reduced in October 2009.  In November 2009, range of motion of the right shoulder was full despite complaints of pain. There was no swelling, warmth, or erythema.

Upon VA examination in April 2011, range of motion was as follows: flexion to 110 degrees; abduction to 108 degrees; right internal rotation to 55 degrees; and external rotation to 90 degrees.  There was pain following repetitive movement with range of motion as follows: flexion to 100 degrees; abduction to 110 degrees; internal rotation to 50 degrees; and external rotation to 90 degrees.  Again, the examiner reported the additional loss due to pain following repetitive movement in compliance with the Court's memorandum decision. 

Based on the Veteran's credible complaints of pain, in both statements and testimony before the Board, experienced in his right shoulder, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  While there was pain with range of motion testing, at worst, following repetitive testing in 2011 and after pain set in, flexion was still possible to 100 degrees (out of 180 degrees), abduction was to 110 (out of 180 degrees), and internal rotation was to 50 degrees (out of 90).  External rotation was at worst limited to 12 degrees (out of 90) during VA examination in 2007, but there was no change following repetitive testing.  38 C.F.R. § 4.71a, Plate I.  There was no evidence of fatigability, lack of endurance, or incoordination of the right shoulder after repetitive use at any time.  

The complaints of painful motion are clearly accounted for in the current 10 percent rating as the evidence does not show symptomatology that more nearly approximates limitation of motion of the arm at the shoulder level or favorable ankylosis of the scapulohumeral articulation.  There has also been no evidence of nonunion of the clavicle or scapula or malunion of the humerus with moderate deformity to warrant a higher rating under other applicable rating criteria.  38 C.F.R. § 4.71a; See Hart, supra.  

"Staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

C.  TDIU

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his knee or shoulder claims.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows the Veteran is employed full time at Home Depot.  As of the April 2011 VA examination, he had not lost any time for work in the last 12-month period.  The Veteran made no claims of unemployability during his Board hearing.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected left knee and right shoulder disabilities, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left knee and right shoulder disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected left knee and right shoulder reasonably describes his disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

 Entitlement to an initial rating in excess of 10 percent for DJD of the left knee is not warranted.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right shoulder is not warranted.  The appeal is denied as to both issues.

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


